DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olinger, US Patent Design D443229.
Regarding claim 1, Olinger teaches a soccer sports plaque in the form of a memorabilia ball simulacrum (Figures 1-2), the memorabilia ball simulacrum comprising: 
a plurality of indentation on the front side, the plurality of indentations configured to appear like the seams of a ball, the plurality of indentations each having a horizontal floor that is parallel to the front side and rear side, and each horizontal floor is located between the front side and rear side; and
an outer perimeter of the memorabilia ball simulacrum;
an outer perimeter of the front side, wherein the outer perimeter of the memorabilia ball simulacrum and the outer perimeter of the front side are coincident;
wherein the front side is generally flat and planar except for the plurality of indentations.
[AltContent: arrow][AltContent: textbox (Partial polygon)][AltContent: arrow][AltContent: textbox (Outer perimeter)]
    PNG
    media_image1.png
    416
    682
    media_image1.png
    Greyscale

  		 	


Regarding claim 3, Olinger, as best understood, teaches the plurality of polygons comprise: a first hexagon; a second hexagon abutting the first hexagon; a first pentagon located above the two hexagons and abutting the two hexagons; a second pentagon located below the two hexagons, and abutting the two hexagons; the plurality of portions of polygons comprising: a portion of a third hexagon abutting the first pentagon; a portion of a fourth hexagon abutting the portion of the third hexagon, first pentagon and the second hexagon; a portion of a third pentagon abutting the second hexagon and the portion of the fourth hexagon; a portion of a fifth hexagon abutting the second hexagon and the portion of the third pentagon; a portion of a sixth hexagon abutting the second pentagon and the portion of the fifth hexagon; a portion of a seventh hexagon abutting the portion of the sixth hexagon and the second pentagon; a portion of a fourth pentagon abutting the portion of the seventh hexagon and the first hexagon; a portion of an eighth hexagon abutting the portion of the portion of the fourth pentagon and the portion of the third hexagon.
Regarding claim 4, Olinger teaches the front side is configured to receive an autograph. Note: the autograph is not positively claimed.
Regarding claim 7, Olinger teaches the memorabilia ball simulacrum has the appearance of a soccer ball.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Olinger, US Patent Design D443229.
Regarding claims 5-6 and 11, Olinger does not describe the dimensions of the simulacrum and seams. Since the applicant does not disclose that the specific claimed dimensions for the thickness and diameter of the ball simulacrum and depth of the seams solves any stated problem or is for any particular purpose (see applicant’s specification ¶ 0014 and 0017), it appears that constructing the soccer sports plaque taught by Olinger with any suitable dimension would perform equally well in provide a display. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the simulacrum of any dimensions to effectively portray a soccer ball, as taught by Olinger. Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olinger, US Patent Design D443229 in view of Cecchi et al (Cecchi), US Patent Application Publication 20140143033.
Olinger does not teach a collectable item for acquiring and displaying an autograph in the form of a memorabilia ball simulacrum comprising printed information about an athlete, sports team or a player’s number.
Cecchi teaches an autographable flat object comprising signature piece 10 with a printed image thereon, wherein the image can be an image of the user, sports athlete, celebrity or number and signature (autograph). Cecchi also teaches the signature piece can be in the form a soccer ball. See figure 10F.

    PNG
    media_image2.png
    303
    292
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    281
    291
    media_image3.png
    Greyscale

	 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention construct the plaque in the form of a memorabilia ball simulacrum taught by Olinger with printed indicia as taught by Cecchi to provide additional information about the ball simulacrum.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631